DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2021, has been entered.
Claims 1, 2 and 4-8 are currently pending in the application.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 4-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 has been amended to claim a chewing gum composition comprising up to 7% glycerin.  Applicant points to Example 121 and 126 for support.  The examiner notes that Examples 121 and 126 contain 7% glycerin.  This is not considered sufficient support for “up to 7% glycerin.”  The specification at [0045] teaches the chewing gum may comprise softeners from about 0.5 to about 15% by weight, where softeners include glycerin.  While applicant points to two specific examples which include 7% glycerin, the examiner notes that other samples (e.g., 39-43 and 86-88) have greater than 7% glycerin.  Therefore, the specification does not clearly disclose that “up to 7% glycerin” was part of the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 2 and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 claims the chewing gum has less than 5% moisture at up to 7% glycerin.  There is no basis for these %.  For purposes of examination, the % moisture and % glycerin will be considered to be based on the weight of the chewing gum composition.
Claim 6 claims the bulk sweetener is combined with “high potency sweeteners” selected from a group that does not recite combinations of sweeteners.  It is unclear if combining the bulk sweetener with only one high potency sweetener meets the claim, or if the bulk sweetener is to be combined with multiple high potency sweeteners. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 2, 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cherukuri et al. (US 4,587,125) in view of Fujihara et al. (US 2009/0304891; cited on 3rd party disclosure).
Regarding claims 1 and 2, Cherukuri et al. teach a chewing gum composition comprising about 5% to about 65%, preferably 18% to 35% by weight gum base (col. 6 lines 38-45), a flavoring agent from about 0.3% to about 1.5% by weight (col. 6 lines 3-9), and a bulk sweetener from about 25 to 75% by weight (col. 7 lines 31-35).  Bulk sweeteners taught by Cherukuri et al. include sugar (i.e., sucrose), dextrose, and fructose, as well as sorbitol, mannitol and xylitol (col. 7 lines 17-22).  Cherukuri et al. teach the moisture content of the gum is up to about 0.9% by weight (col. 8 lines 41-45).  All of these ranges fall with the claimed ranges.  Cherukuri et al. do not require the presence of glycerin in their chewing gums (e.g., Tables I and II), therefore, the chewing gum composition of Cherukuri et al. comprises less than 7% of glycerin.
Cherukuri et al. is silent as to the chewing gum comprising allulose and in an amount as claimed.
Fujihara et al. teach a chewing gum comprising gum base, flavoring agent, and bulk sweetener, where the bulk sweetener comprises xylitol and D-psicose (i.e., allulose) (e.g., Example 14).  Based on the values in Table 23, the chewing gum is considered to comprise 25% (0.5 g/2 g gum) of a mixture of 2:1 D-psicose:xylitol (i.e., bulk sweetener), providing a chewing gum comprising 16% allulose, 45% gum base, and 2.2% lemon flavor.  Fujihara et al. teach that D-psicose (i.e., allulose) is a 
Therefore, where Cherukuri et al. teach a chewing gum as set forth above and having a moisture content and glycerine content as claimed, and where Fujihara et al. teach a chewing gum comprising allulose in combination with other polyols, it would have been obvious to have utilized allulose in an amount as claimed in the chewing gum of Cherukuri et al. as Fujihara et al. teach chewing gums comprising an amount of allulose falling within the claimed ranges.  Therefore, the combination of Cherukuri et al. and Fujihara et al. would have been expected to provide the predictable result of a suitably sweetened, low-moisture chewing gum through no more than routine experimentation.
Regarding the allulose being mixed with the gum base to form the chewing gum composition Cherukuri teaches mixing the bulk sweetener with gum base to form the chewing gum (col. 9 lines 1-8).  It is also noted that the claims are product claims, where the step of mixing the allulose with the gum base is a product by process step.  Applicant has not shown any unexpected results arising from the allulose being mixed with the gum base.  Further, in the production of a chewing gum, the mixing of a bulk sweetener, which includes allulose, with the gum base is not considered an unobvious contribution over the prior art.
Regarding claim 4, Fujihara et al. teach D-psicose can be used in a crystalline form in chewing gum [0106], and also teach that the D-psicose is available as a syrup product [0027].  Therefore, it would have been obvious to have included allulose in a 
Regarding claim 6, Cherukuri et al. teach the bulk sweetener in combination with high intensity sweeteners including sodium saccharin, aspartame, acesulfame-K and cyclamate (col. 7 lines 23-42).
Regarding claim 7, Cherukuri et al. teach the bulk sweetener is sugar (i.e., sucrose) (e.g., Table I samples A-F).
Regarding claim 8, Cherukuri et al. teach the bulk sweetener is sorbitol (e.g., Table II samples G-J).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cherukuri et al. (US 4,587,125) in view of Fujihara et al. (US 2009/0304891; cited on 3rd party disclosure) as applied to claim 1 above, and in further view of Glass et al. (4,683,138; cited on IDS filed November 10, 2020).
Cherukuri et al. in view of Fujihara et al. teaches a chewing gum comprising allulose as set forth above with regard to claim 1.  Cherukuri et al. teach that the chewing gum product may be center-filled (col. 9 lines 9-12), but does not teach liquid filled where the liquid fill portion comprises allulose.
Glass et al. teaches a liquid filled chewing gum.  The liquid fill of Glass et al. is taught to comprise glycerin in combination with a sorbitol syrup (col. 3 lines 28-32).  
Glass et al. is silent as to the liquid fill portion comprising allulose.
Fujihara et al. teach that D-psicose can be combined with sugar alcohols to provide a sweetener that compensates for the drawbacks of the taste of the sugar 
Therefore, where Cherukuri et al. teaches a center-filled chewing gum, where Glass et al. teach that it was known to include polyols in the liquid portion of liquid filled chewing gums, and where Fujihara et al. teach the combination of D-psicose with polyols in order to improve the taste of the polyols, it would have been obvious to have included D-psicose in the liquid fill of the chewing gum with the reasonable expectation that a suitably sweetener center-fill would have been provided.  This would have required no more than routine experimentation, as all of the claimed components are being utilized for their reported function in sweeteners and in compositions where sweeteners are known to be included.

Response to Arguments

Applicant's arguments filed October 25, 2021, have been fully considered.  To the extent they apply to the rejections above, they are not persuasive. 
Applicant again argues that it would not have been obvious to have utilized the allulose taught by Fujihara in chewing gum, as Fujihara only teaches allulose "enclosed within a chewing gum" (Remarks, p. 8). 
This argument is not persuasive. Newly applied prior art reference Cherukuri et al. teaches a number of polyols/bulk sweeteners for inclusion in their chewing gum, but not allulose. Fujihara teaches allulose (i.e., psicose) in combination with polyols (e.g., erythritol and xylitol) as taught by Cherukuri et al. in order to provide a low-calorie 
Regarding the rejection of claim 5, applicant again argues that it would not have been obvious to have utilized allulose in a liquid chewing gum center where Glass teaches sorbitol (Remarks, pp. 9-10).
This argument is not persuasive. Fujihara teaches an allulose syrup as a sweetener, and teaches that allulose combined with polyols in sweetening compositions. Therefore, where Glass teaches sorbitol in the liquid chewing gum center, it would have been obvious to have also included allulose in the liquid fill, as allulose is taught to be combined with polyols including sorbitol. Further, this would have been expected to provide the predictable result of a liquid filled chewing gum having the desired sweetness. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435.  The examiner can normally be reached on M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791